                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD BUSH,                                     :
          Plaintiff,                             :
                                                 :                   CIVIL ACTION
               v.                                :                   NO. 18-5659
                                                 :
PHILADELPHIA REDEVELOPMENT,                      :
AUTHORITY, et al.,                               :
          Defendants.                            :


                                            ORDER


       AND NOW, this 29th day of August, 2019, upon consideration of Pro Se Plaintiff Gerald

Bush’s Complaint, as liberally construed by the Court (ECF Nos. 2, 3, 4, and 9), Plaintiff’s

Emergency Petition for Preliminary Injunctive Relief from Eviction (the “Emergency Petition”)

(ECF No. 17), Plaintiff’s Notice of Information in Support of Request for Injunctive Relief;

Cognizable Property Interest (ECF No. 20), Plaintiff’s Notice of Information in Support of

Request for Injunctive Relief, Tucker Act, and Contract Violation (ECF No. 21), Defendants

Philadelphia Redevelopment Authority, Christi M. Jackson, and Robert Labrum’s (collectively,

the “Defendants”) Motion to Dismiss the Complaint for Lack of Subject Matter Jurisdiction, or

Alternatively, Failure to State a Claim (the “Motion to Dismiss”) (ECF No. 26), Defendants’

Answer in Opposition to Plaintiff’s Emergency Petition (ECF No. 27), Plaintiff’s Notice of

Information of Law in Opposition to Defendants’ Opposition to the Emergency Petition (ECF

No. 28), and Plaintiff’s Notice of Information in Support of Federal Jurisdiction (ECF No. 29), it

is hereby ORDERED as follows:


       1. Defendants’ Motion to Dismiss is GRANTED. The Complaint is DISMISSED

           WITH PREJUDICE as to all Defendants.
        2. Plaintiff’s Emergency Petition is DENIED as MOOT.

        3. Plaintiff SHALL NOT be permitted to file any additional documents under this case

             number, except for a notice of appeal, without leave of Court;

        4. Plaintiff SHALL NOT be permitted to file any additional claims under 42 U.S.C. §

             1983 without leave of Court.

                 a. In seeking such leave of Court, Plaintiff shall certify that: (1) the claim he

                     seeks to present is a new claim with a new set of operative facts never before

                     raised and disposed of on the merits by any federal court; (2) the named

                     defendants have not been named in any prior action that was disposed of on

                     the merits by any federal court; (3) he believes the facts alleged in the

                     proposed complaint are true; and (4) he knows of no reasons to believe his

                     claims are foreclosed by controlling law.1

                 b. In seeking such leave of Court, Plaintiff shall also enclose a copy of this Order

                     with his proposed complaint.

        5. The Clerk of Court shall mark this case CLOSED for statistical and all other

             purposes.


                                                                      BY THE COURT:




                                                                      /s/ C. Darnell Jones, II
                                                                      C. DARNELL JONES, II               J.




1
 Abdul-Akbar v. Watson, 901 F.2d 329, 331 (3d Cir. 1990); see, e.g., Gagliardi v. McWilliams, 834 F.2d 81, 83 (3d
Cir. 1987).
